Citation Nr: 1121923	
Decision Date: 06/07/11    Archive Date: 06/20/11

DOCKET NO.  08-28 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. W. Loeb

INTRODUCTION

The Veteran served on active duty from January 1962 to April 1982; he served in Vietnam and has been awarded the Purple Heart.

This case came before the Board of Veterans' Appeals (Board) on appeal of a December 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office in Denver, Colorado (RO).

The Veteran testified at a personal hearing before the undersigned Veterans Law Judge sitting at the RO in March 2011, and a transcript of the hearing is of record.


FINDINGS OF FACT

1.  The Veteran is service-connected for posttraumatic stress disorder (PTSD), 50 percent disabling; for degenerative joint disease of the wrists, the elbows, the hands, the shoulders, and the cervical spine, each of which is 10 percent disabling; and for erectile dysfunction, 0 percent disabling.  His combined rating is 80 percent.

2.  A claim for TDIU was received by VA in July 2005.

3.  The Veteran has a high school general equivalency diploma (GED); he last worked full time in June 2003 as a laborer.

4.  The Veteran's service-connected disabilities preclude him from securing or following a substantially gainful occupation consistent with his educational background and previous work history.


CONCLUSION OF LAW

The criteria for the assignment of a TDIU rating have been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.7, 3.340, 3.341, 4.16 (2010).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply.  This includes statutes published in Title 38, United States Code ("38 U.S.C.A."); regulations published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.) and the Court of Appeals for Veterans Claims (as noted by citations to "Vet. App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions.  38 U.S.C.A. 
§ 7104(d); see also 38 C.F.R. § 19.7 (Implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet. App. 49, 56-57 (1990) (The Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction.  The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts).


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) sets forth the obligations of VA with respect to the duty to assist and includes an enhanced duty to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.

VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete a claim. 38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2010).  VA also has a duty to assist the Veteran in obtaining evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2010).

As discussed in detail below, sufficient evidence is of record to grant the claim on appeal.  Therefore, no further notice or development is needed.


Analysis of the Claim

The Board finds that the Veteran's impairment due to service-connected disabilities is severe enough to prevent him from obtaining and maintaining a substantially gainful occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

VA will grant a total rating for compensation purposes based on unemployability when the evidence shows that the Veteran is precluded, by reason of 
service-connected disability, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 (2010).  

The Veteran's service-connected disorders are as follows: PTSD, 50 percent disabling; degenerative joint disease of the left wrist, 10 percent disabling; degenerative joint disease of the right wrist, 10 percent disabling; degenerative joint disease of the left elbow, 10 percent disabling; degenerative joint disease of the right elbow, 10 percent disabling; degenerative joint disease of the left hand, 10 percent disabling; degenerative joint disease of the right hand, 10 percent disabling; degenerative joint disease of the left shoulder, 10 percent disabling; degenerative joint disease of the right shoulder, 10 percent disabling; degenerative joint and disc disease of the cervical spine, 10 percent disabling; and erectile dysfunction associated with PTSD, noncompensably disabling.  His combined rating is 80 percent, with a bilateral factor of 5.7 percent for Diagnostic Codes 5010, 5010, 5010, 5010, 5010, 5010, 5010, and 5003.

Under the applicable regulations, benefits based on individual unemployability are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  Disabilities affecting a single body system, such as the orthopedic system, are considered one disability.  38 C.F.R. § 4.16(a).  

The central inquiry is, "whether the Veteran's service- connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2010).  

The Board must determine whether the Veteran's service-connected disabilities prevent him from working at substantially gainful employment consistent with his work background and education.  

Because the Veteran's PTSD is 50 percent disabling and his combined rating is 80 percent, he meets the percentage standards for consideration of a TDIU rating.  

The Veteran has a high school education, which he testified in March 2011 was from a GED, and has worked as a laborer.  According to the Veteran's application, he last worked on a full time basis in June 2003.

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the Veteran's actual industrial impairment.  

In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that Veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  

Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91.  

Consequently, the Board must now determine whether the Veteran's service-connected disabilities are severe enough to prevent him from obtaining and maintaining substantially gainful employment.  

The Veteran was granted Social Security Administration disability benefits effective June 25, 2003, due to osteoarthritis of the knees and degenerative disc disease of the lumbar spine.

When examined by VA in August 2004, the Veteran said that his psychiatric symptoms were much worse since he stopped working.  PTSD was diagnosed and the global assessment of functioning (GAF) score was 50.

According to an August 2005 evaluation, although the Veteran could no longer work at heavy labor due to his orthopedic problems, he could do sedentary work.

The diagnoses on VA orthopedic examination in June 2006 involved multiple joint arthritis.  The examiner concluded that while the Veteran could not perform heavy labor, sedentary employment might be feasible with frequent changes in position.

The Veteran complained on VA psychiatric evaluation in June 2006 of increased symptomatology.  He said that he stopped working primarily due to his arthritis.  PTSD was diagnosed, and the GAF score was 50.  The examiner noted that the Veteran could be employed in a sheltered situation with little contact with the public.

According to a November 2007 statement from a VA staff psychiatrist who had been treating the Veteran for his PTSD since November 2004, the Veteran had depression, irritability, insomnia, intrusive thoughts, and nightmares.  It was noted that the Veteran's PTSD was severe and that he was unable to work.

The Veteran testified at his travel board hearing in March 2011 that he cannot sit too long because of his joint problems, that the medication he is taking for his service-connected disorders makes him sleepy, and that he cannot work due to his service-connected psychiatric and musculoskeletal disabilities.

Although there is some evidence on file that the Veteran is capable of some type of sedentary work, the most recent relevant medical evidence, which is from a VA psychiatrist who has treated the Veteran for a number of years, concludes that the Veteran's PTSD is severe enough to preclude gainful employment.  Moreover, the GAF scores of 50 indicate serious impairment in occupational functioning, such as an inability to keep a job.  See QUICK REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-7 (1994).

Consequently, the evidentiary record shows that the Veteran has significant impairment of both social and industrial adaptability due to his service-connected disabilities, especially his PTSD.  Factoring in the Veteran's educational background of only a high school education through a GED and work background as a laborer, the Board finds that his service-connected disabilities are shown to preclude him from securing and following substantially gainful employment.  Consequently, TDIU is warranted.



ORDER

A TDIU rating is granted, subject to the controlling regulations applicable to the payment of monetary benefits.    



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


